MCDONALD, J.,
concurring and dissenting. I agree that under Schlumberger Technology Corp. v. Dubno, 202 Conn. 412, 422 n.8, 521 A.2d 569 (1987), this court is required to reverse the judgment of the Appellate Court.
I do not agree, however, that it was necessary for the majority to conclude that the plaintiffs’ cross appeal is not reinstated by this court’s decision. As I understand the majority’s rationale, the cross appeal is not viable because the plaintiffs did not file a cross petition for certification. Since the cross appeal was not before us, the majority should not have commented as it did. If the cross appeal were before us, I see no reason why it also should not be reinstated as it was dismissed on the same grounds as the defendant’s appeal. In the interest of fairness, the cross appeal should be heard along with the appeal.
Beyond being gratuitous, the observation concerning the cross appeal punishes a party, who would rather have this matter concluded as it had been in the Appellate Court, for not filing a “tongue-in-cheek” cross petition for certification. Under the majority’s decision, in order to save their cross appeal, the plaintiffs were required to argue that their cross appeal should not *605have been dismissed and, at the same time, that the commissioner’s appeal was properly dismissed.
I, therefore, concur in the result only as to the defendant’s appeal.